Citation Nr: 0207869	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-22 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from July 1954 
to April 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that decision, the RO denied the veteran's 
claim seeking entitlement to service connection for tinnitus.  
The RO also denied the veteran's attempt to reopen his 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  The RO concluded that new and 
material evidence had not been submitted, and the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss remained denied.  The veteran has perfected a 
timely appeal of the RO's adverse March 1999 decision.

The veteran appeared at a personal hearing before the RO in 
January 2000, and he also appeared at a hearing before the 
undersigned Member of the Board at the RO in June 2002.  

Finally, the Board notes that having currently decided by way 
of the present Board decision that the veteran has in fact 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for bilateral 
hearing loss, the Board will now undertake additional 
development with respect to the veteran's claim pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is completed, the Board will provide notice of 
the development as required by Rules of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's and/or his representative's response, the Board 
will prepare a separate decision addressing the merits of the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.


FINDINGS OF FACT

1.  An unappealed RO decision in September 1958, denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing, loss.  This was a final disallowance of 
this claim.

2.  Evidence received since the September 1958 rating 
decision is neither cumulative nor redundant, and is, in 
connection with the evidence previously considered, so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for bilateral hearing loss.

3.  The evidence is in relative equipoise as to whether the 
veteran incurred a tinnitus disability as the result of in-
service noise exposure.


CONCLUSIONS OF LAW

1.  The RO's September 1958 rating decision, which denied 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  Resolving all reasonable doubt in favor of the veteran, a 
tinnitus disability was incurred during his period of active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with respect to both his application to reopen a previously 
denied claim and his claim seeking entitlement to service 
connection for tinnitus.  In July 1997, VA sent written 
notice to the veteran advising him that new and material 
evidence was needed in order to reopen his previously denied 
claim for entitlement to service connection for bilateral 
hearing loss.  Following VA's July 1997 letter, the RO 
provided the veteran copies of rating decisions dated in 
January 1998 and March 1999, a statement of the case dated in 
October 1999, and a supplemental statement of the case dated 
in January 2000.  By way of the referenced documents, the 
veteran was both informed of the cumulative evidence 
previously provided to VA, and he was informed of the 
regulatory requirements for reopening a previously denied 
claim in addition to that which was necessary for 
establishing service connection for tinnitus.  Finally, the 
veteran was also provided with the rationale for not granting 
his application to reopen his previously denied claim or his 
claim seeking entitlement to service connection for tinnitus.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Most notably, the RO has made 
reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA and private 
treatment records have likewise been associated with the 
veteran's claims folder.  In September 1958, and more 
recently in October 1997, the veteran underwent relevant VA 
examination.  Copies of the examination reports are of 
record.  Lastly, in January 2000 the veteran testified at 
personal hearing at the RO, and he also provided personal 
testimony at a hearing before the undersigned Member of the 
Board.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly the veteran's request to 
reopen a previously denied claim seeking entitlement to 
service connection for bilateral hearing loss and his claim 
seeking entitlement to service connection for tinnitus are 
ready for appellate review.


II.  New and Material Evidence

The veteran is seeking to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  The 
referenced claim was previously denied by the RO in September 
1958.  In June 1997 the veteran filed his application to 
reopen his previously denied claim.  Therefore, his 
application to reopen that claim was initiated prior to 
August 29, 2001, the effective date of the amended § 3.156, 
which redefines "new and material evidence" needed to 
reopen a previously denied claim.  See Fed. Reg. 45,620, 
45,629-30 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
June 1997 claim to reopen, which is discussed below.  

The record reflects that the pertinent evidence on file at 
the time of the September 1958 rating decision consisted of 
the veteran's service medical records and a report of VA 
examination (to include an audiological examination) also 
dated in September 1958.  None of this evidence revealed the 
veteran had "defective hearing."  As a result, the RO 
denied the veteran's claim for entitlement to service 
connection for bilateral hearing loss.  Within the same 
month, the RO notified the veteran of the adverse decision 
concerning his bilateral hearing loss claim, and he was also 
informed of his appellate and procedural rights, but he did 
not file an appeal.

Because a timely appeal of this adverse action was not 
submitted, the Board concludes that the RO's September 1958 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated September 1958.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the RO's 
September 1958 rating decision consists of copies of the 
veteran's post-service VA and non-VA records (to include 
audiological examinations), in addition to personal testimony 
which was provided by the veteran at a January 2000 RO 
hearing and a June 2002 hearing before the undersigned Member 
of the Board.  Based on a close review of this newly added 
evidence, the Board determines that new and material evidence 
has been presented sufficient to reopen the veteran's claim 
seeking entitlement to service connection for a bilateral 
hearing loss disability.  The evidence (in its entirety) is 
new, as it was neither previously of record no previously 
considered by the RO in September 1958.  More importantly, 
the evidence is material in that it evidences the current 
existence of a bilateral hearing loss disability, which the 
lack thereof was among the basis of the RO's denial in 
September 1958.  See 38 C.F.R. § 3.385 (2001) ([w]ithin the 
purview of VA regulations, impaired hearing will be 
considered to be a disability when the auditory thresholds 
for any of the frequencies at 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater, or when the auditory 
thresholds at three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent); 
see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993) 
(explaining that § 3.385 prohibits a finding of a hearing 
loss "disability" where the requisite hearing status is not 
met.)  The veteran's newly submitted evidence must now be 
considered in light of all the evidence, both old and new, in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim 
seeking entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


III.  Service Connection for Tinnitus

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition is not shown to be 
chronic, then generally, a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b)(2001).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  In addition, service connection 
may also be granted on the bases of post-service initial 
diagnosis of a disease where the physician relates the 
current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2001).

Currently, the veteran contends that the RO erred by failing 
to grant service connection for tinnitus.  He has testified 
both at his January 2000 RO hearing and at his June 2002 
Board hearing, that his tinnitus condition had its onset 
during his period of active military service.  Specifically, 
the veteran alleges that the ringing in his ears began when 
he was working as a Personnel Clerk at Vance Air Force Base.  
According to the veteran, he worked inside of an office 
building which was located in close proximity to an airstrip 
where jet engines were tested prior to flying.  As the result 
of his thin office walls coupled with the fact that he wore 
no ear protection and the testing of the jet engines lasted 
for several hours at a time, the veteran experienced a 
ringing in his ears, which he alleges continued after service 
through the present.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (While the veteran is competent to 
describe the symptoms and events he experienced during 
service, he is not competent to proffer a medical diagnosis 
or a medical opinion regarding etiology.)  While the veteran 
also testified that he worked for the railroad for several 
years following his discharge from service, wherein he may 
have been additionally exposed to loud noise, he did 
emphasize that he did wear ear protection at this time. 

The veteran's DD 214 corroborates that he was stationed at 
Vance Air Force Base, and he did work as a Personnel 
Specialist.  A close review of the veteran's service medical 
records reflects the absence of a definitive diagnosis of 
tinnitus; however, a Hearing Conservation Data record dated 
March 21, 1957, notes in the "medical history and status" 
section that the veteran had tinnitus in both the left and 
right ear following exposure to noise.  The Hearing 
Conservation record also confirms that the veteran used no 
ear protection in service.

A post-service VA Audiological Evaluation dated in October 
1997 notes the veteran complained of constant tinnitus.  A 
subsequent record of a private audiological examination dated 
in November 1998, indicates the veteran continued to present 
for treatment with complaints of tinnitus.

In December 1999, the RO received a statement from a 
psychiatrist who had apparently treated the veteran.  The 
referenced statement was dated in August 1999.  According to 
the psychiatrist, 'past audiological reports have 
consistently stated that the veteran's hearing loss and 
tinnitus were compatible with past exposure to loud noises.'  
The psychiatrist also reiterated that the veteran's 
difficulties with tinnitus have increased his difficulties 
with anxiety and with depression.  

Finally, in December 1999, the RO also received multiple 
excerpts which were submitted by the veteran in regards to 
the topics of noise, tinnitus, and hearing loss.  

In regards to the above articles, the Board finds that this 
evidence standing alone, is too general and inclusive as to 
make the veteran's claim for entitlement to service 
connection for tinnitus plausible, as the articles themselves 
can not satisfy the nexus of the veteran's claim.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998).  Nevertheless, 
based on the veteran's credible testimony regarding his in-
service noise exposure in addition to in-service medical 
findings of tinnitus and findings of continuity of ear 
ringing symptomatology as evidenced by post-service medical 
evidence, the Board determines that a reasonable doubt exists 
in relation to the veteran's claim of entitlement to service 
connection for tinnitus.  Under 38 C.F.R. § 3.102, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the veteran.  A reasonable doubt is one, 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, in resolving doubt in favor of the 
veteran, the Board determines that the veteran's current 
tinnitus condition was caused as the result of his exposure 
to loud noise in service.  Accordingly, entitlement service 
connection for tinnitus is warranted.



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened; the appeal is granted to 
this extent only.

Entitlement to service connection for tinnitus is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

